Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
63-81, and 83-110 are pending for examination.
Claim Rejections - 35 USC § 112

The rejection of claims 85 and 89 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment and arguments filed 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 92-110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 9,745,558. 
Applicant's arguments filed 09/26/2022 over the rejection of claims 63-81 have been fully considered and are persuasive in response to Applicant’s amendment to the claims.  However, the rejection has been modified, and now claims 92-110 are now rejected on these same grounds. Applicants traversed the original rejection on the grounds that the “grandparent of this patent application that matured into US Patent No. 9,745,558 was a national phase of a PCT application and included a restriction requirement.”  However, contrary to Applicant’s assertions, a restriction requirement in an earlier filed application does not carry over to claims of a continuation application.  See MPEP 804.01, “[N]ote that a restriction requirement in an earlier-filed application does not carry over to claims of a continuation application in which the examiner does not reinstate or refer to the restriction requirement in the parent application. Reliance on a patent issued from such a continuation application to reject claims in a later-filed divisional application is not prohibited under 35 U.S.C. 121.” Bristol-Myers Squibb Co. v. Pharmachemie BV, 361 F.3d 1343, 1348, 70 USPQ2d 1097, 1100 (Fed. Cir. 2004).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the issued US Patent are both drawn to a method of treating a subject having an ocular disorder associated with neovascularization, the method comprising administering A composition comprising a purified or isolated, soluble, ligand binding polypeptide or ligand polypeptide comprising an amino acid sequence having at least 95% identity to the sequence of amino acids defined by positions 47-115 of SEQ ID NO: 2, with the proviso that positions of the polypeptide corresponding to positions 104-106 of SEQ ID NO: 2 are not identical to N-X-S or N-X-T, wherein the polypeptide binds to at least one ligand polypeptide selected from human VEGF-C, VEGF-D, and PIGF, and a pharmaceutically acceptably diluent, adjuvant, excipient, or carrier.
Claims 92-110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No.10494617B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the issued US Patent are both drawn to a method of treating a subject having an ocular disorder associated with neovascularization, the method comprising administering a composition comprising a purified or isolated, soluble, ligand binding polypeptide or ligand polypeptide comprising an amino acid sequence having at least 95% identity to the sequence of amino acids defined by positions 47-115 of SEQ ID NO: 2, with the proviso that positions of the polypeptide corresponding to positions 104-106 of SEQ ID NO: 2 are not identical to N-X-S or N-X-T, wherein the polypeptide binds to at least one ligand polypeptide selected from human VEGF-C, VEGF-D, and PIGF, and a pharmaceutically acceptably diluent, adjuvant, excipient, or carrier.
Claims 63-81, and 83-91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No.10494617 B2 or claims 1-49 of U.S. Patent No. 9,745,558 in view of Patel et al. (WO2010127029A1) and Hohman (US2013/0296238A1).
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. Applicants traversed the rejection set forth in the prior office action on the following grounds that prior art does not suggest the specific combination that presently is claimed.  
Applicants argue that post-filing references suggest that the combination of OPT-302 (fusion protein comprising a ligand binding molecule based on SEQ ID NO: 2, with modifications at positions 104-106, connected to an immunoglobulin constant domain fragment) with ranibizumab “may overcome an escape mechanism to VEGF-A suppression in the management of neovascular AMD.  Applicants also presented a DME study using OPT-302 and another VEGF-A inhibitor, aflibercept.   According to Applicants, this post-filing data should be considered both significant and unexpected results.
Contrary to Applicant’s assertion, none of the data presented by Applicants in either Boyer or Dugel was available to the ordinary skilled artisan at the effective filing date of the instant invention.  At the effective filing date of the instant invention, it was well known that treatments of conditions, such as diabetic macular edema (DME) with an inhibitor of VEGF-A, “suffer from two significant shortcomings: they are not effective in all patients, and they must be dosed frequently (at least every four to eight weeks) by a method of administration which many patients find disagreeable.”   (Hohman, ¶ [0005]).  To address the shortcomings of a VEGF-A inhibitors as a monotherapy, Hohman discloses a method comprising administering to a patient in need of such treatment an inhibitor of VEGFR-2 activation, wherein the compounds of Hohman bind VEGF-B, VEGF-C, VEGF-D, PIGF or PDGF.    Hohman further teach wherein the treated patient is refractory to treatment with an inhibitor of VEGF-A, including ranibizumab, bevacizumab, aflibercept, or pegaptanib therapy for age-related macular degeneration, diabetic macular edema, pathological myopia, branch retinal vein occlusion, or central retinal vein occlusion in a patient.
Although Hohman does not disclose the precise compounds recited in the claims, it is noted that the compounds of Hohman function in a similar manner as those compounds set forth in the instant claims.  For example, the specification as filed teaches that the compounds of the present invention function to inhibit binding of VEGF-C and/or VEGF-D from binding to and stimulating VEGF-2 and/or VEGFR-3, see ¶ [00108].  The claims also stated that the compounds of the instant invention bind to at least one ligand polypeptide selected from human. VEGF-C, VEGF-D, or PIGF.
Thus, it would have been obvious to a person of ordinary skill in the art, at the effective filing date of the instant invention, to have modified the claims issued in US Patents 10494617B2 and 9,745,558, to further comprise an additional step of administering to the subject a composition comprising a VEGF-A inhibitor product and a pharmaceutically acceptable diluent, adjuvant, excipient or carrier, wherein the compositions are in amounts effective to inhibit neovascularization, vascular endothelial cell proliferation, vascular permeability, edema, or inflammation in the subject.   
Furthermore, the combination of multiple inhibitors of VEGF-signaling for treating or preventing eye diseases was known in the prior art as of the effective filing date of the instant invention.  As previously cited, Patel et al. (WO2010127029A1) teach treatment of ophthalmological diseases by means of administering VEGF antagonist to an individual.  Moreover, Patel et al. defines “VEGF” in the following manner: [0095] “The term "VEGF" refers to a vascular endothelial growth factor that induces angiogenesis or an angiogenic process. As used herein, the term "VEGF" includes the various subtypes of VEGF (also known as vascular permeability factor (VPF) and VEGF-A) (see Figure 2(A) and (B)) that arise by, e.g., alternative splicing of the VEGF- A/VPF gene including VEGF.sub.121, VEGF.sub.165 and VEGF.sub.189. Further, as used herein, the term "VEGF" includes VEGF-related angiogenic factors such as PIGF (placenta growth factor), VEGF-B, VEGF-C, VEGF-D and VEGF-E, which act through a cognate VEFG receptor (i.e., VEGFR) to induce angiogenesis or an angiogenic process.”
Moreover, Patel et al. states that: [0097] The term "VEGF antagonist" refers to an agent that reduces, or inhibits, either partially or fully, the activity or production of a VEGF. 
In one embodiment, Patel et al. teach that inhibitors of VEGF-signaling, such as VEGF receptor-Fc fusion protein, Aflibercept and bevacizumab are useful in treating eye disease related conditions (reads on claims 82-90). See claim 1 of this reference:

    PNG
    media_image1.png
    294
    892
    media_image1.png
    Greyscale

As stated above, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the instant invention to have modified the methods set forth in the issued claims of US Patents 10494617 and 9745558 to combine an inhibitor of VEGF-C and/or VEGF-D with an inhibitor of VEGF-A in the treatment of ocular disease.  One of ordinary skill in the art would have been motivated to make this modification of the patented method of treating an ocular disorder, because the prior art teaches that inhibitors of VEGF-A are also useful for treating ocular disorders, the same purpose as inhibitors of VEGF-C and/or VEGF-D.  According to MPEP 2144.06, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757. The examiner can normally be reached M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699